DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 2 recites the limitation "a power of the LIDAR" in line 10.  There is antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang Mao et al (US 20180107904) in view of lagemma et al (US 20180004210) and Ando et al (US 20050046823).
With respect to claim 1 and 10, Yang Mao teaches (claim 1) a LIDAR (para 20, LIDAR) configured to collect environment information in real time and having a resolution in a field of view (para 52 increase resolution in ROI, meaning fig 3a, item 14 has a resolution), wherein the LIDAR is configured to detect an object in the field of view based on the environment information (para 24, image 14 has plurality of objects detected), a real-time location information obtaining module, configured to obtain location information in real time (para 45, detects objects in the image and calculates relative coordinates of the ROI); a parameter determining module, configured to determine a value of a target parameter of the LIDAR detection device based on the obtained environment information and the obtained location information (para 45, detects objects in the image and calculates relative coordinates of the ROI);, wherein the target parameter includes the resolution in the field of view, and the parameter determining module increases the resolution in the field of view based on the detection of the object in the field of 
Yang Mao does not teach the parameter adjustment module is configured to adjust a field of view of the LIDAR detection device from focusing on a view directly ahead a vehicle to an entire field of view when the vehicle is moved from an expressway to a city street. lagemma teaches the parameter adjustment module is configured to adjust a field of view of the detection device from focusing on a view directly ahead a vehicle to an entire field of view when the vehicle is moved from an expressway to a city street (para 75,“A that adjusts the sensor to collect data at long range with a narrow field of view .. may be well- suited to scenarios involving driving on highways .. the same perception process using a tunable sensor employing a parameter set B that adjusts the sensor to collect data at short range .. though in a broader surrounding region, may be well-suited to driving in crowded urban centers’). It would have been obvious to modify Yang Mao to include the parameter adjustment module is configured to adjust a field of view of the LIDAR detection device from focusing on a view directly ahead a vehicle to an entire field of view when the vehicle is moved from an expressway to a city street because it would allow the radar to detect the most important information in an environment.
Yang Mao does not teach the LIDAR having a power and dynamically adjusting the power of LIDAR in response to detected reflectance of road obstacles. Ando teaches the LIDAR having a power and dynamically adjusting the power of LIDAR in response to detected reflectance of road obstacles (para 17, “the intensity changing means increases the intensity of the laser light when an object at a long distance or an object with low reflectance to the laser light is detected. To the contrary, the intensity changing means decreases the intensity of the laser light when an object at a short distance or an object with Yang Mao to include the LIDAR having a power and dynamically adjusting the power of LIDAR in response to detected reflectance of road obstacles because it would prevent the detection signal from becoming too large and improve the accuracy of the detection of the object.
With respect to claim 2 and 11, Yang Mao teaches the target parameter of the LIDAR comprises a field of view range of the LIDAR (para 49, second image in the field of view of second optical device implies the target parameter has a field of view as a parameter).
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang Mao in view of lagemma and Ando as applied to claim 1 and 10 above, and further in view of Rosenzweig et al (US 20180143322).
With respect to claim 3, Rosenzweig teaches (claim 3) the detection device further comprises: a scanning module, configured to reflect a laser pulse signal into a space (fig 2c, items 112a, 112b, and 216) and receive a laser pulse echo signal reflected by a space obstacle; and multiple laser transceiver modules (fig 2c, item 216 and 116), wherein each laser transceiver module is incident on the scanning module at a corresponding preset angle (fig 2c), and an overlapping region exists between fields of view corresponding to at least two adjacent laser transceiver modules (para 134, “plurality of light sources 102 may project light with differing wavelengths, and all the light sources 112 may be directed to the same portion (or overlapping portions) of field of view”) It would have been obvious tom modify Yang Mao in view of lagemma and Ando to include the detection device further comprises: a scanning module, configured to reflect a laser pulse signal into a space and receive a laser pulse echo signal reflected by a space obstacle; and multiple laser transceiver modules wherein each laser transceiver module is incident on the scanning module at a corresponding preset angle and an overlapping region exists between fields of view corresponding to at least two laser transceiver modules because it is merely a substitution of the LIDAR system of Yang Mao
With respect to claim 12, Rosenzweig teaches the field of view of the vehicle-mounted detection device comprises multiple sub-fields of view generated by multiple laser transceiver modules, wherein the sub-fields of view are overlapped with each other to generate an overlapping region (fig 2c, items 112a, 112b, 216 and para134, “plurality of light sources 102 may project Light with differing wavelengths, and all the light sources 112 may be directed to the same portion (or overlapping portions) of field of view”). It would have been obvious to modify Yang Mao in view of lagemma and Ando to include the field of view of the vehicle-mounted detection device comprises multiple sub-fields of view generated by multiple laser transceiver modules, wherein the sub-fields of view are overlapped with each other to generate an overlapping region because it is merely a substitution of the LIDAR system of Yang Mao with the well-known method to scan an environment of Rosenzweig with no new or unexpected results.
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang Mao in view of lagemma and Ando in view of Rosenzweig as applied to claim 3 and 12 above, and further in view of Sugimoto (US 6061001).
With respect to claim 4, Sugimoto teaches (claim 4) the overlapping region is a region at a center of a field of view of the LIDAR, a region above the center of the field of view of the LIDAR, or a region below the center of the field of view of the LIDAR; and the field of view is a longitudinal field of view or a horizontal field of view of the LIDAR (fig 2). It would have been obvious tom modify Yang Mao in view of lagemma and Ando in view of Rosenzweig
With respect to claim 13, Sugimoto teaches the overlapping region includes a region at the center of the field of view, a region above the center of the field of view, or a region below the center of the field of view (fig 2). It would have been obvious tom modify Yang Mao in view of lagemma and Ando in view of Rosenzweig to include the overlapping region includes a region at the center of the field of view, a region above the center of the field of view, or a region below the center of the field of view because it is merely a substitution of the scanning LIDAR device of Yang Mao with the well-known scanner design of Sugimoto with no new or unexpected results.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang Mao in view of lagemma and Ando in view of Rosenzweig as applied to claim 3 above, and further in view of Englard et al (US 20190179317). Englard teaches (claim 5) each of the preset angles is configured to stitch a field of corresponding to one of the laser transceiver modules with a field of view corresponding to another one of the laser transceiver modules (para 96, “Data from each of the sensor heads 312 may be combined or stitched together to generate a point cloud that covers a greater than or equal to 30- degree horizontal view around a vehicle”). It would have been obvious to modify Yang Mao in view of lagemma and Ando in view of Rosenzweig to include each of the preset angles is configured to stitch a field of corresponding to one of the laser transceiver modules with a field of view corresponding to another one of the laser transceiver modules because it is merely a substitution of a well-known method to process radar beams with no new or unexpected results.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang Mao in view of lagemma and Ando as applied to claim 1 and 10 above, and further in view of Yamada (US 5767803) and Englard et al (US 20190179317). Yamada teaches (claim 7 and 14) a fourth determining submodule, configured to use an angle, which is obtained by deviating the vehicle centerline leftward by a preset third angle, as the desired detection angle when the movement information is a left turn movement; and a fifth determining submodule, configured to Yang Mao in view of lagemma and Ando to include a fourth determining submodule, configured to use an angle, which is obtained by deviating the vehicle centerline leftward by a preset third angle, as the desired detection angle when the movement information is a left turn movement; and a fifth determining submodule, configured to use an angle, which is obtained by deviating the vehicle centerline rightward by a preset fourth angle, as the desired detection angle when the movement information is a right turn movement because it would allow the radar to track the object on a curved road.
Englard teaches (claim 7 and 14) the parameter determining module comprises: a desired detection angle generating submodule, configured to generate a desired detection angle based on the obtained environment information and the obtained location information (para 135); the desired detection angle generating submodule comprises: a first determining submodule, configured to use a first angle in coincidence with a vehicle centerline from back to front as a desired detection angle when movement information is flat road movement or road condition information is a flat road condition (fig 11 and para 135, “Referring first to the scenario 710A, the sensor direction 714 may be straight ahead (e.g., a default direction) the direction is straight in all conditions that are not uphill or downhill”; a second determining submodule, configured to use a second angle, which is obtained by deviating the vehicle centerline downward by a preset first angle, as the desired detection angle when the movement information is an uphill movement or the road condition information is an uphill road condition (fig 11, andpara135, “Next, in the scenario 710C, the sensor direction 714 is set at a lower elevation to prevent the sky (or tops of approaching trees, etc.) from occupying too much of the sensor field of regard”; and a third determining submodule, configured to use a third angle, which is obtained by deviating the vehicle centerline upward by a preset second angle, as the Yang Mao in view of lagemma and Ando to include the parameter determining module comprises: a desired detection angle generating submodule, configured to generate a desired detection angle based on the obtained environment information and the obtained location information, the desired detection angle generating submodule comprises: a first determining submodule, configured to use a first angle in coincidence with a vehicle centerline from back to front as a desired detection angle when movement information is flat road movement or road condition information is a flat road condition, a second determining submodule, configured to use a second angle, which is obtained by deviating the vehicle centerline downward by a preset first angle, as the desired detection angle when the movement information is an uphill movement or the road condition information is an uphill road condition, and a third determining submodule, configured to use a third angle, which is obtained by deviating the vehicle centerline upward by a preset second angle, as the desired detection angle when the movement information is a downhill movement or the road condition information is a downhill road condition because it would keep the detection beam generally where it needs to be to detected objects on the road.
Claims 8-9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang Mao in view of lagemma and Ando as applied to claim 1 and 10 above, and further in view of Droz et al (US 20190317503).
With respect to claim 8 and 15, Droz teaches the parameter determining module comprises a target region determining submodule; the target region determining submodule is Yang Mao in view of lagemma and Ando to include the parameter determining module comprises a target region determining submodule; the target region determining submodule is configured to determine a resolution requirement and a field -of-view requirement based on the obtained current environment information, and determine a target region according to the resolution requirement and the field-of-view requirement; and the parameter adjustment module is configured to adjust a field of view of the LIDAR to the target region because it would help identify an object using the least amount of data.
With respect to claim 9 and 16, Droz teaches the target region determining submodule, configured to obtain environment information of a first field -of-view range based on a real-time point cloud map of the detection device (para101, “the 3D representation may be generated by a controller as a 3D point cloud based on the data from the LIDAR device’); and then determine a target region in a second field-of-view range based on a suspected object in the environment information obtained in real time, and adjust the field of view of the detection device to the target region in the second field-of-view range (para 30, “adjusting the scanning duration may affect a refresh rate of the LIDAR device (i.e., rate at which the LIDAR device scans the entire FOV). On Yang Mao in view of lagemma and Ando to include the target region determining submodule, configured to obtain environment information of a first field-of-view range based on a real-time point cloud map of the detection device; and then determine a target region in a second field-of-view range based on a suspected object in the environment information obtained in real time, and adjust the field of view of the detection device to the target region in the second field -of-view range; and a resolution of the target region in the second field-of-view range is higher than a resolution of the first field-of-view range, and high resolution information of the suspected object is obtained based on the target region of the second field-of-view range because it would allow the device to get a more detailed picture of the object.
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang Mao in view of lagemma in view of Rosenzweig as applied to claim 3 and 12 above, and further in view of Singer et al (US 20170328987).
With respect to claims 22 and 23, Singer teaches the increased resolution in the field of view is produced by the overlapping region (para 24, overlap to increase an imaging resolution). It would have been obvious to modify Yang Mao in view of lagemma and Ando in view of Rosenzweig to include the increased resolution in the field of view is produced by the overlapping region because it is merely a substitution of the LIDAR device of Yang Mao with the .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648